726 S.E.2d 861 (2012)
STATE of North Carolina
v.
Theodore Morris FOUST.
No. 265P12.
Supreme Court of North Carolina.
June 20, 2012.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Theodore Morris Foust, for Foust, Theodore Morris.
J. Douglas Henderson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 19th of June 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 20th of June 2012."